Citation Nr: 9911763	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the initial 10 percent rating for thoracic-
lumbosacral arthralgia with sclerosis was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1982 to 
January 1995.

This appeal arises from a decision by the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected thoracic-lumbosacral arthralgia 
with sclerosis is manifested by slight limitation of motion, 
with pain on motion. 


CONCLUSION OF LAW

The criteria for an initial disability rating greater of 20 
percent for thoracic-lumbosacral arthralgia with sclerosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal complaints of 
back pain, diagnosed as muscle strain, beginning in June 
1985.  In January 1987, the veteran was seen for left 
trapezius muscle pain.  He received treatment in March 1993, 
and November 1994 for back problems.   The report of the 
examination for separation, dated in December 1994 contains 
complaints of back pain since 1985, without a history of 
trauma.  The examination segment of the report notes the 
history of chronic low back pain without history of trauma, 
but no findings of a current disability were made.  The 
veteran was separated from service in January 1995.

An April 1995 VA orthopedic examination report states that 
the veteran complained of low back pain since falling in 1983 
or 1984.  On examination no postural abnormalities were 
noted.  There was no fixed deformity.  The musculature of the 
veteran's back was within normal limits.  Flexion was to 90 
degrees, extension was to 20 degrees, lateral left and right 
flexion and left and right rotation were to 45 degrees.  Some 
diffuse tenderness was present in the lumbar and lumbosacral 
areas with some radiation to both buttocks.  Straight leg 
raising was negative and the deep tendon reflexes were equal 
and adequate.  The diagnosis was thoracic-lumbo-sacral 
arthralgia.  The X-rays revealed mild sclerosis of the facet 
joints at L3-L4, L4-L5 and L5-S1 on the right and L3-L4 and 
L4-L5 on the left.  The disc and vertebral body heights were 
intact.  Mild sclerosis was noted at the facet joint at L4-L5 
and moderate to marked sclerosis was noted at L5-S1.  The 
radiologist's impression was facet joint sclerosis as 
described.  

A rating decision dated in September 1995 established service 
connection for thoracic-lumbo-sacral arthralgia with mild 
sclerosis of the joint at L4-L5 and moderate at L5-S1.  The 
disability was evaluated as noncompensably disabling under 
Diagnostic Code 5292, effective January 29, 1995, the day 
following the veteran's separation from service.  

The veteran's notice of disagreement was 5received at the RO 
in February 1996.

Treatment records dated from July 1992 to March 1995 from Dr. 
Patty King contain multiple complaints of low back pain 
beginning in 1992.

During the veteran's personal hearing in June 1996, he 
testified that he had constant low back pain.  He was unable 
to sit for long or to work overhead.  When his muscles 
stiffen considerably he has a doctor manipulate his back, put 
heat on it and use electrodes to relax his muscles.  He has 
received medication for his pain.  His self-treatment 
consisted of a heating pad and hot soaks.  In 1994 he started 
to have pain that radiated down to his right leg.  The pain 
wrapped around from his hip toward his knee and felt like a 
fire or something and then it went numb.  It tingled and 
ached and really hurt, but was not as severe as it was when 
he was on his last ship.  This pain did not occur as often as 
his back pain because he avoided sitting long enough to 
trigger it.  On his last job there were times he could not 
climb a ladder or do overhead work because of his pain.  

By rating decision dated in November 1996, the diagnosis was 
changed to thoracic-lumbosacral arthralgia with sclerosis L4-
S1 under Diagnostic Codes 5292-5293 and the evaluation was 
increased to the current 10 percent, effective back to the 
day following the veteran's separation from active service.  
It was indicated in the rating decision that the increase was 
based on a consideration of pain under 38 C.F.R. § 4.59.   
The veteran appealed the evaluation and in September 1997 the 
Board remanded the case for further evidentiary development.  

The veteran was examined in the VA rehabilitation clinic in 
May 1997.  He complained of constant back ache with radiation 
to the right thigh and numbness in the same area.  Slightly 
increased lumbar lordosis was noted.  Flexion was limited to 
60 degrees due to pain.  Minimal tenderness was present in 
the L3 to L5 area.  Straight leg raising was negative.  
Decreased sensation was noted in the lateral thigh on the 
right side.  Manual muscle testing was 4/5 bilaterally.  

A magnetic resonance imaging spectroscopy (MRI) was performed 
in June 1997. The impressions were generalized bulging of the 
L4-L5 disc with posterior midline protrusion producing 
impression on the thecal sac and mild central canal stenosis; 
and bulging degenerated disc at the L5-S1 level.  

University of Kansas Medical Center treatment notes dated 
from March to August 1997 indicate that the veteran received 
an epidural steroid injection in March 1997 and did well 
afterward.  In August 1997, Douglas W. Hagen, M.D., wrote 
that the veteran had responded well to the first injection 
but that he had less improvement regarding pain after his 
second injection.  A third injection was planned and the 
veteran was to be given an exercise program.  

A September 1997 VA neurological examination report states 
that the veteran increased back pain worse with prolonged 
standing and sitting.  On examination his motor strength was 
5/5 in the lower extremities.  Sensation to pinprick was 
intact except for L5 on the right, which was diminished.  
Proprioception was intact, his gait was normal, as were his 
tandem and heel and toe walks.  He had normal range of motion 
of the lumbar spine.  His straight leg raising was negative 
bilaterally.  His reflexes were 2+ in the lower extremities 
throughout with down-going toes and a negative Romberg's.  
The impression was probable meralgia paresthetica and chronic 
low back pain.  The MRI was reviewed, showing a mild stenosis 
at the L4-L5 level secondary to a slightly bulging disc.  The 
neural elements were not compressed. There were no symptoms 
of neurogenic claudication.  An electromyogram and nerve 
conduction studies were recommended.  
A June 1997 VA X-ray report states that no disc space 
narrowing was seen.  The heights of the vertebral bodies were 
maintained.  No evidence of spondylosis or definite facet 
arthropathy was seen.  

A March 1998 VA orthopedic examination report states that the 
veteran complained of fairly constant pain in the lower back 
that was aggravated by prolonged standing, sitting, bending 
and lifting.  Both the pain and numbness radiated into the 
anterolateral aspect of the right thigh.  He also complained 
of some questionable weakness of the right leg.  He denied 
bowel and bladder incontinence.  

On examination he walked with an essentially normal gait, but 
did tend to guard his lower back while getting out of the 
chair or climbing on and off the examining table.  
Examination of the lower back revealed a level pelvis.  There 
was no list, scoliosis, spasm or tenderness.  The veteran 
complained of pain on attempted flexion beyond 90 degrees, 
extension beyond 15 degrees and lateral bending to either 
side beyond 30 degrees.  

The neurological examination showed that the heel and toe 
gait were normal.  The straight leg raising was negative.  
The deep tendon reflexes were 2+ overall.  The peripheral 
sensation and pulses were normal.  The report notes that the 
June 1997 MRI showed L4-L5 degenerative disc disease with 
bulging and posterior midline disc protrusion producing 
impression on the thecal sac and mild central spinal 
stenosis.  

The diagnosis was degenerative disc disease and spinal 
stenosis of the lumbar spine, service-connected.  The 
examiner added that the functional result of the veteran's 
condition caused him to periodically miss time from work 
although his job was of a relatively light or sedentary 
nature.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

The veteran's claim for a higher evaluation for thoracic-
lumbosacral arthralgia with sclerosis is an original claim 
that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award. Furthermore, as held in AB v. Brown, 6 Vet.App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation ?."  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the appellant's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
thoracic-lumbosacral arthralgia with sclerosis, it has been 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's low back disability is currently evaluated as 
10 percent disabling under Diagnostic Codes (Codes) 5292 and 
5293, limitation of motion of the lumbar spine and 
intervertebral disc syndrome (IDS), respectively.  38 C.F.R. 
§ 4.71a.  Initially, the Board finds that the veteran's 
disability is not more appropriately rated under any other 
diagnostic code providing a rating greater than 10 percent.  
There is no evidence of a fractured vertebra (Code 5285), and 
no evidence of ankylosis of the whole spine (Code 5286) or 
the lumbar spine (Code 5289).  Finally, there is no diagnosis 
of lumbosacral strain such that an evaluation pursuant to 
Code 5295 would be applicable.  Thus, the Board finds that 
Codes 5292-5293 are the appropriate diagnostic codes in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1998).

Under Code 5293, a 20 percent rating is assigned for moderate 
IDS with recurring attacks.  A 40 percent rating is warranted 
when there is severe IDS with recurring attacks and 
intermittent relief.  A 60 percent rating is in order when 
the IDS is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

During the final months of the veteran's period of active 
service, he complained of back pain.  Thereafter, he 
complained of back pain during every examination beginning 
with the April 1995 VA medical examination.  At that time, no 
more than slight limitation of motion of the spine was noted 
on examination.  The RO ultimately determined that, with the 
consideration of 38 C.F.R. § 4.59 (painful motion), a 10 
percent rating was warranted.  However, inasmuch as the 
veteran has slight limitation of motion in backward extension 
(equivalent to a 10 percent rating), and complains of painful 
motion (allowing for a minimum compensable rating), he is 
entitled to a combined 20 percent rating, effective January 
29, 1995.   

A review of the entire record is negative for evidence of 
moderate limitation of motion of the lumbar spine necessary 
for a higher evaluation under Diagnostic Code 5292.  There is 
no medical evidence of moderate IDS with recurring attacks 
necessary for a higher evaluation under Diagnostic Code 5293.  

The record demonstrates that an evaluation in excess of 20 
percent is not warranted for the veteran's thoracic-
lumbosacral arthralgia with sclerosis.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial rating of 20 percent for thoracic-
lumbosacral arthralgia with sclerosis is granted, subject to 
the regulations governing the criteria for award of monetary 
benefits. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



